Court of Appeals
                                 First District of Texas
                                        BILL OF COSTS

                                          No. 01-13-00695-CV

                                               KIPP, Inc.

                                                   v.

                                         Kimberly Whitehead

             NO. 2011-70657 IN THE 234TH DISTRICT COURT OF HARRIS COUNTY



  TYPE OF FEE              CHARGES             PAID/DUE               STATUS                 PAID BY
SUPP CLK RECORD               $14.00          12/17/2013             UNKNOWN                   UNK
  E-TXGOV FEE                 $5.00           10/21/2013              E-PAID                   ANT
  E-TXGOV FEE                 $5.00           09/30/2013              E-PAID                   APE
  E-TXGOV FEE                 $5.00           09/27/2013              E-PAID                   APE
  E-TXGOV FEE                 $5.00           09/11/2013              E-PAID                   ANT
     FILING                  $175.00          08/26/2013               PAID                    ANT
  CLK RECORD                 $650.00          08/22/2013               PAID                    ANT
  E-TXGOV FEE                 $5.00           08/19/2013              E-PAID                   ANT

  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                     $864.00.
                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
hand and the seal of the Court of Appeals for the
First District of Texas, this April 17, 2015.